ORDER
The Court having considered the Petition of Jeffrey S. Marcalus for Reinstatement and the response of Bar Counsel filed thereto, it is this 30th day of November, 2007
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner, Jeffrey S. Marcalus, is reinstated to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Jeffrey S. Marcalus upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.